CaSe: 3219-CI’-OOOOS-T|\/|R DOC #Z 2 Filed: 01/18/19 Page: l Of l PAGE|D #Z 3

"‘~ `1 !_. -;_-r:a

IN THE UNITED STATES DISTRICT COURT

 

FoR THE soUTHERN DISTRICT oF onto 353 §§ ita 53 Pt! h ; ;1
WESTERN DlvlsIoN ._ _

UNITEI) sTATEs oF AMERICA, : CAsE No. 3 ; 1 9 ¢r‘ 0 8§¢ aug

Plaintiff,

THOMAS M. ROSE
V.
INFoRMATION

GAIL CooPER ; 26 U.s.C. § 7202

Defendant.
THE UNITED sTATEs CHARGES THAT=

coUNT1

[26 U.S.C. § 7202]

GAIL COOPER, a resident of Greenville, Ohio, operated a business under the name
Greenville Architectural Glass, LLC, With its principal place of business in Greenville, Ohio.
During the third quarter of the year 2013, ending Septernber 30, 2013, she deducted and collected
from the total taxable Wages of her employees federal income taxes and Federal Insurance
Contributions Act taxes in the sum of $48,656.06. On or about October 31, 2013, in the Southern
District of Ohio, she did Willfully fail to truthfully account for and pay over to the lntemal Revenue
Service the federal income taxes and Federal Insurance Contributions Act taxes Withheld and due
and owing to the United States of Arnerica for the quarter ending September 30, 2013.

In violation of Title 26, United States Code, Section 7202.

BENJAMIN C. GLASSMAN

 

THOMAS F. KOELB
Trial Attorneys
U.S. Department of Justice, Tax Division

